             Case 7:96-mj-01589-MRG Document 3 Filed 11/13/20 Page 1 of 1


 UNITED STA TES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                                             ~ URIGI NA L

 UNITED STATES OF AMERICA,
                                                                          Case No.: 96 MJ 01589       (MRG)
                                                Plaintiff,
                                                                          ORDER OF DISMISSAL
                           -against-

         HECTOR R. CORA


                                               Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                                              SO ORDERED.




Dated:         13      day of . :. N.;. ;::oc.. :. .ve=m=b;:;..;:e""-r_ _ _ _ _, 201.Q__
               Poughkeepsie, New York
